TERRY, J.
— The complaint in this case does not state facts sufficient to constitute a cause of action. The fact that defendants drew a bill in favor of a third party, which bill was protested for nonpayment, and notice of protest given, certainly would not entitle the plaintiff to recover, without showing that he was the holder or indorsee of the bill. The judgment in this case under the present pleadings would foe no bar to a suit upon the same bill by the holder.
Judgment reversed and cause remanded.
I concur: Heydenfeldt, J.